SEABURY, J.
This is an action to recover damages for the alleged breach of a contract for the transportation of a trunk. The plaintiff was a commercial traveler, and delivered on September 3,1907, a trunk *48containing samples to the defendant, to be transported from Lexington, Ky., to Frankfort, Ky. The plaintiff was a passenger on the train by which his trunk was supposed to be transported. On arriving at Frankfort the trunk was not immediately delivered, and for the purpose of finding the missing trunk the plaintiff went to Louisville, the terminus of thé road. On September 4, 1907, the trunk was delivered to the plaintiff.
The plaintiff has recovered judgment, which awards him $14.51 for alleged expenses, including car fare, traveling charges, and hotel bills while he was searching for his trunk, and $30 for earnings which he claims to have lost during this time. Both of these items were improperly allowed. The damages awarded in this case were not such as would naturally and ordinarily follow from a delay in delivering the trunk, nor were they shown to have been within the contemplation of the parties to- the contract of transportation at the time that it was made. Barney v. Delaware, Lackawanna & Western Railroad Co., 61 Misc. Rep. 62, 113 N. Y. Supp. 138; Katz v. Cleveland, Cincinnati, Chicago & St. Louis Railroad Co., 46 Misc. Rep. 259, 91 N. Y. Supp. 720; Brown v. Weir, 95 App. Div. 78, 88 N. Y. Supp. 479.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.